Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered.  Applicant has argued that Li fails to teach or suggest the display panel includes a cove layer covering a light-emission side of each of the plurality of light emitting elements…where the cover layer includes a substrate and first dopants doped in the substrate, the first dopants are magnetic.  This argument is respectfully found to be not persuasive because Li discloses light emitting areas with light emitting elements on the light emitting areas,  and non light emitting areas between the light emitting areas, the light emitting areas have the light emitting elements 201 on them (Fig. 2d)  a cover layer covering a light emission side of each of the plurality of light emitting elements , the cover layer includes a substrate and first dopants doped in the substrate , the dopants are magnetic. Applicant has also argued that Li uses the flexible substrate with the magnetic material pattern to resolve a problem of residue which may result from etching, and the display of the present application is a finally formed product.  This argument is respectfully found to be not persuasive because although Li discloses a flexible substrate 110, Li also discloses first and second rigid substrates which have the flexible substrate which contains the patterned magnetic material within the flexible substrate (para. 0005-0007 and 0052-0055), which is a disclosure of the finished product has the magnetic material layer between two substrate in the finished display panel. Applicant has also argued that Li fails to discloses cover laye covering a light emission side of each of the plurality of light emitting elements, the cover layer includes a substate and first dopants doped in the substrate, the first dopants are magnetic.  This argument is respectfully found to be not persuasive for the reasons stated above.

Claims 1-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0203436 A1)(“Li”).
Li discloses 
A display (Abstract and para. 0035)
A plurality of light emitting areas, as Li discloses a substrate 300 which includes thin film transistors which connect to the light emitting elements (para. 0058 and Fig. 2c), which is a disclosure of a plurality of emitting areas, as it is well known in the art that each thin film transistor is connected to a light emitting element
A plurality of non light emitting areas spaced apart, as the disclosure made by Li of thin film transistors connected to the light emitting areas as stated above also includes that areas which are not connected to a thin film transistor is a non light emitting area
A plurality of light emitting elements in one of the light emitting areas, including anode, cathode, and light emitting layer between, which is also disclosed by Li in the disclosure or thin film transistors connected to light emitting areas as stated above
A cover layer covering each of the light emitting elements covering a light emission side, layer 110 (para. 0051 and Fig. 2c)
The cover includes a substrate and first magnetic dopants in the substrate, areas 120 (para. 0051 and Fig. 2c).
Li discloses a flexible substrate 110, Li also discloses first and second rigid substrates which have the flexible substrate which contains the patterned magnetic material within the flexible substrate (para. 0005-0007 and 0052-0055), which is a disclosure of the finished product has the magnetic material layer between two substrate in the finished display panel
Li is silent with respect to an anode and a cathode opposite with a light emitting layer between.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the arrangement of an anode and a cathode with light emitting layer between is included in the disclosure made by Li because Li discloses thin film transistor driving layer, which is well known in the art for driving an emitting device which includes anode, cathode, and emitting layer between, and for the reasons stated above .
Re claim 2:  Li discloses applying a magnetic field to the device with an intensity that changed with time (para. 0013), however, product by process claims are not limited to the maniputations of the recited steps, only the structure implied by the steps (MPEP 2113), and the claim is rejected, as the structure limitations are satisfied.
Re claim 3:  Li discloses the magnetic field results in the first dopants moving in a direction, as Li discloses the magnetic portions have a pushing  effect in a direction (para. 0061), which is a disclosure of the magnetic particles having a motion in a direction which results in the pushing effect.
Re claim 4:  Li is silent with respect to the side on which the cathode is with respect to the light emitting.  It would have been obvious to one of ordinary skill in the art to have positioned the cathode on the light emission side because one of ordinary skill in the art would have been able to determine whether to form the light emitting elements as up emitting or down emitting.
Re claim 5:  Li discloses a first section associated with emitting and a second associated with non emitting, as Li discloses section 201 in Fig. 2d associated with emitting and the other sections of the layer from which section 201 was taken are associated with non emitting (para. 0069 and 0079).  Li also discloses concentration difference  of magnetic deopant in the first section is a first concentration of 0, and in the second section which is the section 201 in Fig. 2d, the concentration is greater than zero, which satisfies C2 greater than C1, greater than 0.
Re claim 6:  Li discloses a capping layer 111 on the magnetic elements 120   which correspond to the light emitting layer and Li discloses a capping layer 112 facing away from the light emitting layer (para 0046-00448 and Fig. 4c and Fig 4d).
Re claim 7:  Li discloses the cover layer is an encapsulation layer, as Li discloses a capping layer 111 on the magnetic elements 120   which correspond to the light emitting layer and Li discloses a capping layer 112 facing away from the light emitting layer (para 0046-00448 and Fig. 4c and Fig 4d).
Re claim 8:  Li discloses a first and second inorganic layer with an organic layer between, as Li discloses the magnetic field force presses  the material of the doped portions (para. 0036), which is a disclosure of the inorganic portions of the portions which are pressed form the inorganic portions and therefore the organic portions are then in between for example in Fig. 2b to 2c, the portions 120 and 200 are pressed and the portions in between, portions 110 are not pressed.
Re claim 9:  Li discloses  the material of the doped portions (para. 0036), which is a disclosure of the inorganic portions of the portions which are pressed form the inorganic portions and therefore the organic portions are then in between for example in Fig. 2b to 2c, the portions 120 and 200 are pressed and the portions in between, portions 110 are not pressed, the layers of portions 120 and 200 which are pressed are inorganic portions which include the dopants.
Re claim 10:  Li discloses  the material of the doped portions (para. 0036), which is a disclosure of the inorganic portions of the portions which are pressed form the inorganic portions and therefore the organic portions are then in between for example in Fig. 2b to 2c, the portions 120 and 200 are pressed and the portions in between, portions 110 are not pressed, the layers of portions 120 and 200 which are pressed are inorganic portions which include the dopants.
Re claim 11:  Li discloses a capping layer 111 on the magnetic elements 120   which correspond to the light emitting layer and Li discloses a capping layer 112 facing away from the light emitting layer (para 0046-00448 and Fig. 4c and Fig 4d).
Re claim 12:  Li discloses a first section associated with emitting and a second associated with non emitting, as Li discloses section 201 in Fig. 2d associated with emitting and the other sections of the layer from which section 201 was taken are associated with non emitting (para. 0069 and 0079).  Li also discloses concentration difference  of magnetic deopant in the first section is a first concentration of 0, and in the second section which is the section 201 in Fig. 2d, the concentration is greater than zero, which satisfies C4 greater than C3, greater than 0.
Re claim 13:  Li discloses the magnetic dopants are ferromagnetic, as Li discloses Ni and Fe (para. 0009).
Re claim 17:  A method of prepartign a  display (Abstract and para. 0037)  including 
Preparing a  plurality of light emitting areas, as Li discloses a substrate 300 which includes thin film transistors which connect to the light emitting elements (para. 0058 and Fig. 2c), which is a disclosure of a plurality of emitting areas, as it is well known in the art that each thin film transistor is connected to a light emitting element
A plurality of non light emitting areas spaced apart, as the disclosure made by Li of thin film transistors connected to the light emitting areas as stated above also includes that areas which are not connected to a thin film transistor is a non light emitting area, the areas 120 shown in Fig. 4b correspond to emitting areas (para. 0047), which Li discloses corresponds to the light emitting elements, as Li discloses layer 120 is the light emitting layer (para. 0056)
A plurality of light emitting elements in one of the light emitting areas, including anode, cathode, and light emitting layer between, which is also disclosed by Li in the disclosure or thin film transistors connected to light emitting areas as stated above
A cover layer covering each of the light emitting elements covering a light emission side, layer 110 (para. 0051 and Fig. 2c)
 Li also discloses the cover layer is an encapsulation layer, as Li discloses a capping layer 111 on the magnetic elements 120   which correspond to the light emitting layer and Li discloses a capping layer 112 facing away from the light emitting layer (para 0046-00448 and Fig. 4c and Fig 4d).

The cover includes a substrate and first magnetic dopants in the substrate, areas 120 (para. 0051 and Fig. 2c).
          Re claim 18:  Li discloses preparing the cover layer on the light emitting side of the light emitting element including  vapor depositing a layee of the first dopants which are in the magnetic material pattern 129 (para. 0047 and Fig. 4b) on the light emitting side(para. 0043 and Fig. 4a)
Vapor depositing a layer 111 on the first dopants (para. 0048 and Fig. 4c)
Applying an external magnetic field to orient the first dopants on the substrate (para. 0072), as :  Li discloses applying a magnetic field to the device with an intensity that changed with time (para. 0013),
           Re claim 19:  Li discloses printing an ink or solution (para. 0043) and annealing or heating (para. 0015 and 0076).
              Re claim 20:  Li discloses a device including the substrate and device disclosed in the rejection of claim 1 (Fig 2c and Fig. 2d and Fig. 4c and Fig.4d and para. 0051, 0061 and 0086).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0203436 A1)(“Li”) as applied to claim 13 above, and further in view of Kuroda et al (US 2019/0011620 A1)(“Kuroda”).
Li discloses the limitations of claim 13 as stated above.  Li is silent with respect to nanometers for the dopant.
Kuroda, in the same field of endeavor of display device (abstract), discloses a quantum dot is of nanometer measurement (para. 0149).
Kuroda supports that the quantum dots disclosed by Li are of nanometer dimensions, as Li discloses quantum dot dopants (Li, para. 0010 and 0056).

Claimss 15-16 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0203436 A1)(“Li”) as applied to claim 1 above, and further in view of Spero et al (US 2021/0039096 A1)(“Spero”).
Li discloses the limitations of claim 1 as stated above.  Li is silent with respect to paramagnetic material, although Li does disclose ferroferric oxide for the dopant material (para. 0034).
Spero, in the same field of endeavor of magnetically responsive systeme (para. 0007-0008), s supports that ferroferric oxide is a paramagnetic material (para. 0063).
Re claim 16: The combination of Li and Spero discloses ferro ferric oxide, as  Li discloses the limitations of claim 1 as stated above.  Li is silent with respect to paramagnetic material, although Li does disclose ferroferric oxide for the dopant material (para. 0034).
Spero, in the same field of endeavor of magnetically responsive systeme (para. 0007-0008), s supports that ferroferric oxide is a paramagnetic material (para. 0063).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895